DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 05/20/2022 which amended claim 1. Claims 1-21 are currently pending in the application for patent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/20/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-8, 14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al (US 2010/0027289; hereinafter referred to as Aiki) in view of Lim et al (US 5,504,629).
Regarding Claim 1, Aiki discloses a projection apparatus (Figure 16B; Virtual Image Display 100), comprising: 
an illumination system (Figures 16A and 16B; Illumination Optical System 101), adapted to emit an illumination beam (see Figures 16A and 16B and Paragraph [0005]), and comprising: 
a light source module (Figures 16A and 16B; Light Source 104 and Collimating Optical System 110), adapted to emit at least one beam (see Figures 16A and 16B and Paragraph [0005]); 
a light shaping module (Figures 16A and 16B; Tapered Light Pipe 105, Lens Unit 106 and Diffuser 107), located on a transmission path of the at least one beam and adapted to adjust a light shape of the at least one beam (see Figures 16A and 16B; Paragraph [0006]), wherein the at least one beam forms the illumination beam after passing through the light shaping module (see Figures 16A and 16B; Paragraphs [0005]-[0006]), and the illumination beam has a light imaging matching angle (the imaging matching angle is an inherent property of the illumination beam produced by the illumination optical system 101), wherein the light shaping module (Figures 16A and 16B; Tapered Light Pipe 105, Lens Unit 106 and Diffuser 107) comprises at least one first lens element (Figure 16B; Fresnel Lens 106A) located on the transmission path of the at least one beam and adapted to adjust uniformity of the at least one beam (see Figure 16B and Paragraph [0006]); and 
a projection imaging system (Figures 16A and 16B; Spatial Light Modulator 102 and Virtual Image Display Optical System 103), disposed on a transmission path of the illumination beam (see Figures 16A and 16B), and comprising a reflective light valve (Figures 16A and 16B; Spatial Light Modulator 102) disposed on the transmission path of the illumination beam (see Figures 16A and 16B), wherein the reflective valve (Figures 16A and 16B; Spatial Light Modulator 102) is adapted to modulate the illumination beam into an image beam (see Paragraph [0007]; wherein it is disclosed that the reflective spatial light modulator 102 modulates the S-polarized component light into image light according to an image).
Aiki does not expressly disclose that the projection imaging system comprises a reflective light valve and a micro lens array, wherein the micro lens array is disposed on the transmission path of the illumination beam and a transmission path of the image beam, and the micro lens array and the reflective light valve are physically separated from each other such that the illumination beam forms a parallel light before entering the reflective light valve.
Lim discloses a projection apparatus (Figure 2), comprising:
an illumination system (Figure 2; Non Point Light Source 21, First Lens Unit 29 and Optical Baffle 33), adapted to emit an illumination beam (see Figure 2; Column 3, Lines 22-24; wherein it is disclosed that a light emanating from the non-point light source 21 is focused onto the optical baffle 33 by the array 34 of microlenses 35 on the first lens unit 29), and comprising:
a light source module (Figure 2; Non Point Light Source 21), adapted to emit at least one beam (see Paragraphs [0022]-[0024]);
a light shaping module (Figure 2; First Lens Unit 29), located on a transmission path of the at least one beam and adapted to adjust a light shape of the at least one beam (see Figure 2 and Paragraphs [0022]-[0024]; wherein a light emanating from the non-point light source 21 is focused onto the optical baffle 33 by the array 34 of microlenses 35 on the first lens unit 29), wherein the at least one beam forms the illumination beam after passing through the light shaping module (see Figure 2), wherein the light shaping module (Figure 2; First Lens Unit 29) comprises at least one first lens element (Figure 2; First Lens Unit 29) located on the transmission path of the at least one beam (see Figure 2); and 
a projection imaging system (Figure 2; Array 22, Projection Lens 25 and Second Lens Unit 30), disposed on a transmission path of the illumination beam (see Figure 2), and comprising a reflective light valve (Figure 2; Array 22) and a micro lens array (Figure 2; Second Lens Unit 30), wherein the reflective light valve (Figure 2; Array 22) is disposed on the transmission path of the illumination beam and is adapted to modulate the illumination beam into an image beam (see Figure 2 and Column 3, Lines 31-50), the micro lens array (Figure 2; Second Lens Unit 30) is disposed on the transmission path of the illumination beam and a transmission path of the image beam (see Figure 2; wherein the second lens unit 30 is disposed on the transmission path of the incident illumination light emitted from light source 21as well as the image light reflected by micromirror array 22), and the micro lens array (Figure 2; Second Lens Unit 30) and the reflective light valve (Figure 2; Array 22) are physically separated from each other such that the illumination beam forms a parallel light before entering the reflective light valve (see Figure 2 and Column 3, Lines 24-28; wherein it is disclosed that the light beam from the optical baffle 33, then, is collimated by the array 34 of microlenses 35 on the second lens unit 30 and is illuminated onto the array 22 of actuated mirrors 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki as modified by Lim such that the projection imaging system comprises a reflective light valve and a micro lens array, wherein the micro lens array is disposed on the transmission path of the illumination beam and a transmission path of the image beam, and the micro lens array and the reflective light valve are physically separated from each other such that the illumination beam forms a parallel light before entering the reflective light valve, as taught by Lim, because doing so would result in a reduction in the length of the optical path of the light beam, and hence a reduction in the overall size of the system (see Lim Column 4, Lines 1-4).
	Regarding Claim 2, Aiki as modified by Lim discloses the limitations of claim 1 as detailed above.
Aiki further discloses there is a pupil (Figure 16A; Pupil 117) on the transmission path of the image beam (see Figure 16A).
Regarding Claim 4, Aiki as modified by Lim discloses the limitations of claim 1 as detailed above.
Aiki further discloses the light source module (Figures 16A and 16B; Light Source 104 and Collimating Optical System 110) comprises at least one light emitting element (Figures 16A and 16B; Light Source 104) adapted to provide the at least one beam (see Figures 16A and 16B; Paragraph [0005]), the number of the at least one first lens element (Figure 16B; Fresnel Lens 106A) is the same as the number of the at least one light emitting element (see Figure 16B; wherein there is a single light source 104 and a single Fresnel Lens 106A), and each the at least one light emitting element (Figures 16A and 16B; Light Source 104) is disposed in correspondence with each the at least one first lens element (see Figure 16B).
Regarding Claim 7, Aiki as modified by Lim discloses the limitations of claim 1 as detailed above. 
Aiki further discloses the at least one beam has a plurality of sub-beams (see Figure 16B), and the light shaping module (Figures 16A and 16B; Tapered Light Pipe 105, Lens Unit 106 and Diffuser 107) further comprises a light diffusing element (Figure 16B; Diffuser 107) located on transmission paths of the plurality of sub-beams (see Figure 16B), and the plurality of sub-beams form a plurality of sub illumination beams of the illumination beam after passing through the light diffusing element (see Figure 16B; wherein a plurality of sub illumination beams are formed after passing through diffuser 107), wherein each of the plurality of sub-beams has a first unit light divergence angle, each of the plurality of sub illumination beams has a second unit light divergence angle, and the second unit light divergence angle is greater than the first unit light divergence angle (see Paragraph [0006]; wherein the diffuser 107 diffuses the light which is incident thereunto such that the second unit light divergence angle is greater than the first unit light divergence angle).
Regarding Claim 8, Aiki as modified by Lim discloses the limitations of claim 7 as detailed above.
Aiki further discloses the second unit light divergence angles of the plurality of sub illumination beams correspond to divergence angles of a plurality of sub image beams of the image beam (see Paragraph [0006]).
Regarding Claim 14, Aiki as modified by Lim discloses the limitations of claim 2 as detailed above.
Aiki further discloses the projection imaging system (Figures 16A and 16B; Spatial Light Modulator 102 and Virtual Image Display Optical System 103) further comprises a polarizer beam splitter (Figure 16B; Polarizing Beam Splitter 108) disposed on the transmission path of the illumination beam (see Figure 16B), wherein the polarizer beam splitter (Figure 16B; Polarizing Beam Splitter 108) has a first surface (Figure 16B; wherein the first surface is the surface closest to diffuser 107), a second surface (see Figure 16B; wherein the second surface is the surface closest to spatial light modulator 102), and a third surface (see Figure 16B; wherein the third surface is the surface closest to collimating optical system 110), the first surface is connected with the second surface and the third surface (see Figure 16B), the second surface and the third surface are opposite to each other (see Figure 16B; wherein the surface closest to spatial light modulator 102 is opposite to the surface closest to collimating optical system 110), and the illumination beam exits the polarizer beam splitter (Figure 16B; Polarizing Beam Splitter 108) through the second surface after entering the polarizer beam splitter through the first surface (see Figure 16B and Paragraph [0007]; wherein the illumination light is received through the surface closest to diffuser 107 and exits through the surface closest to spatial light modulator 102), wherein the reflective light valve (Figure 16B; Spatial Light Modulator 102) is adapted to transmit the image beam to the polarizer beam splitter (Figure 16B; Polarizing Beam Splitter 108) to enter the polarizer beam splitter (Figure 16B; Polarizing Beam Splitter 108) through the second surface (see Figure 16B and Paragraph [0007]; wherein after converting the illumination beam into an image beam the beam then reenters the polarizing beam splitter 108 through the surface closest to spatial light modulator 102), and then the image beam exits the polarizer beam splitter (Figure 16B; Polarizing Beam Splitter 108) through the third surface of the polarizer beam splitter (see Figure 16B and Paragraph [0007]; wherein the image beam is transmitted through the surface of polarizing beam splitter 108 closest to collimating optical system 110).
Regarding Claim 17, Aiki as modified by Lim discloses the limitations of claim 2 as detailed above.
Aiki further discloses a size of the pupil (Figure 16A; Pupil 117) corresponds to a size of a light emitting surface (Figure 16A; wherein the light emitting surface corresponds to the surface of spatial light modulator 102) of the image beam (see Figure 16A and Paragraph [0009]).
Regarding Claim 18, Aiki as modified by Lim discloses the limitations of claim 2 as detailed above.
Aiki further discloses the projection imaging system (Figures 16A and 16B; Spatial Light Modulator 102 and Virtual Image Display Optical System 103) further comprises at least one optical waveguide (Figures 16A and 16B; Light Guide Plate 112) located between the pupil (Figure 16A; Pupil 117) and the reflective light valve (Figure 16A; Spatial Light Modulator 102).
Regarding Claim 20, Aiki as modified by Lim discloses the limitations of claim 1 as detailed above.
Aiki further discloses the light source module (Figures 16A and 16B; Light Source 104 and Collimating Optical System 110) comprises at least one light emitting element (Figures 16A and 16B; Light Source 104) and at least one collimating lens (Figures 16A and 16B; Collimating Optical System 110), the at least one light emitting element (Figures 16A and 16B; Light Source 104) is a light emitting diode (see Paragraph [0005]), the at least one light emitting element (Figures 16A and 16B; Light Source 104) is adapted to provide the at least one beam and corresponds to the at least one collimating lens (see Figures 16A and 16B), and the at least one beam is collimated by the corresponding at least one collimating lens (see Figures 16A and 16B; Paragraph [0009]).


Claims 3, 6, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al (US 2010/0027289; hereinafter referred to as Aiki) as modified by Lim (US 5,504,629) as applied to claims 2, 7 and 14, in view of Wang et al (US 2015/0070773; hereinafter referred to as Wang).
Regarding Claim 3, Aiki as modified by Lim discloses the limitations of claim 2 as detailed above.
Aiki further discloses the at least one beam forms the illumination beam after passing through the at least one first lens element (see Figure 16B; wherein the illumination beam is formed after passing through Fresnel Lens 106A).
Aiki as modified by Lim does not expressly disclose that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil.
Wang discloses a projection apparatus (Figures 4, 7A and 7E; Virtual Image Display Module 110 which is equivalent to virtual image display module 710e of Figure 7E; see Paragraph [0092]), comprising: 
an illumination system (Figure 4; Light Source Module 111a), adapted to emit an illumination beam (see Paragraph [0052]), and comprising:
a light source module (Figure 4; Light Source Module 111a), adapted to emit at least one beam (see Paragraph [0052]); and 
the illumination beam has a light imaging matching angle (see Paragraph [0092]); and 
a projection imaging system (Figure 4; Display Panel 111b, Lens Group 113 and Beam Splitting Unit 115), disposed on a transmission path of the illumination beam (see Figure 4), and comprising a light valve (Figure 4; Display Panel 111b) disposed on the transmission path of the illumination beam (see Figure 4), wherein the light valve (Figure 4; Display Panel 111b) is adapted to modulate the illumination beam into an image beam (see Paragraph [0052]); 
wherein there is a pupil (Figure 4; Eye EY) on a transmission path of the image beam (see Figure 4); and 
the light imaging matching angle of the illumination beam is matched with a field of view of the pupil (see Paragraph [0092]; wherein it is disclosed that light entering the virtual image display module 710e can match the viewing angle of the eye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki as modified by Lim such that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil, as taught by Wang, because doing so would lower the occurrence of light shielding (see Wang Paragraph [0092]).
Regarding Claim 6, Aiki as modified by Lim discloses the limitations of claim 2 as detailed above.
Aiki further discloses the light shaping module (Figures 16A and 16B; Tapered Light Pipe 105, Lens Unit 106 and Diffuser 107) further comprises a second lens element (Figure 16B; Fresnel Lens 106B) located on the transmission path of the at least one beam and between the at least one first lens element (Figure 16B; Fresnel Lens 106A) and the projection imaging system (Figures 16A and 16B; Spatial Light Modulator 102 and Virtual Image Display Optical System 103), and the at least one beam forms the illumination beam after passing through the first lens element (Figure 16B; Fresnel Lens 106A) and the second lens element (Figure 16B; Fresnel Lens 106B).
Aiki as modified by Lim does not expressly disclose that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil.
Wang discloses a projection apparatus (Figures 4, 7A and 7E; Virtual Image Display Module 110 which is equivalent to virtual image display module 710e of Figure 7E; see Paragraph [0092]), comprising: 
an illumination system (Figure 4; Light Source Module 111a), adapted to emit an illumination beam (see Paragraph [0052]), and comprising:
a light source module (Figure 4; Light Source Module 111a), adapted to emit at least one beam (see Paragraph [0052]); and 
the illumination beam has a light imaging matching angle (see Paragraph [0092]); and 
a projection imaging system (Figure 4; Display Panel 111b, Lens Group 113 and Beam Splitting Unit 115), disposed on a transmission path of the illumination beam (see Figure 4), and comprising a light valve (Figure 4; Display Panel 111b) disposed on the transmission path of the illumination beam (see Figure 4), wherein the light valve (Figure 4; Display Panel 111b) is adapted to modulate the illumination beam into an image beam (see Paragraph [0052]); 
wherein there is a pupil (Figure 4; Eye EY) on a transmission path of the image beam (see Figure 4); and 
the light imaging matching angle of the illumination beam is matched with a field of view of the pupil (see Paragraph [0092]; wherein it is disclosed that light entering the virtual image display module 710e can match the viewing angle of the eye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki as modified by Lim such that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil, as taught by Wang, because doing so would lower the occurrence of light shielding (see Wang Paragraph [0092]).
Regarding Claim 11, Aiki as modified by Lim discloses the limitations of claim 7 as detailed above.
Aiki further discloses the light shaping module (Figures 16A and 16B; Tapered Light Pipe 105, Lens Unit 106 and Diffuser 107) further comprises a second lens element (Figure 16B; Fresnel Lens 106B) located on the transmission path of the at least one beam (see Figure 16B), and the at least one beam forms the illumination beam after passing through the first lens element (Figure 16B; Fresnel Lens 106A) and the second lens element (see Figure 16B; Fresnel Lens 106B).
Aiki as modified by Lim does not expressly disclose that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil.
Wang discloses a projection apparatus (Figures 4, 7A and 7E; Virtual Image Display Module 110 which is equivalent to virtual image display module 710e of Figure 7E; see Paragraph [0092]), comprising: 
an illumination system (Figure 4; Light Source Module 111a), adapted to emit an illumination beam (see Paragraph [0052]), and comprising:
a light source module (Figure 4; Light Source Module 111a), adapted to emit at least one beam (see Paragraph [0052]); and 
the illumination beam has a light imaging matching angle (see Paragraph [0092]); and 
a projection imaging system (Figure 4; Display Panel 111b, Lens Group 113 and Beam Splitting Unit 115), disposed on a transmission path of the illumination beam (see Figure 4), and comprising a light valve (Figure 4; Display Panel 111b) disposed on the transmission path of the illumination beam (see Figure 4), wherein the light valve (Figure 4; Display Panel 111b) is adapted to modulate the illumination beam into an image beam (see Paragraph [0052]); 
wherein there is a pupil (Figure 4; Eye EY) on a transmission path of the image beam (see Figure 4); and 
the light imaging matching angle of the illumination beam is matched with a field of view of the pupil (see Paragraph [0092]; wherein it is disclosed that light entering the virtual image display module 710e can match the viewing angle of the eye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki as modified by Lim such that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil, as taught by Wang, because doing so would lower the occurrence of light shielding (see Wang Paragraph [0092]).
Regarding Claim 12, Aiki as modified by Lim and Wang discloses the limitations of claim 11 as detailed above.
Aiki further discloses the second lens element (Figure 16B; Fresnel Lens 106B) is located between the first lens element (Figure 16B; Fresnel Lens 106A) and the light diffusing element (Figure 16B; Diffuser 107).
Regarding Claim 15, Aiki as modified by Lim discloses the limitations of claim 14 as detailed above.
Aiki further discloses a light shape of the illumination beam when entering the polarizer beam splitter (Figure 16B; Polarizing Beam Splitter 108) through the first surface of the polarizer beam splitter (Figure 16B; Polarizing Beam Splitter 108) is similar to a light shape of the image beam when exiting the polarizer beam splitter (Figure 16B; Polarizing Beam Splitter 108) through the third surface of the polarizer beam splitter (see Figure 16B).
Aiki as modified by Lim does not expressly disclose that the light imaging matching angle is matched with a field of view of the pupil.
Wang discloses a projection apparatus (Figures 4, 7A and 7E; Virtual Image Display Module 110 which is equivalent to virtual image display module 710e of Figure 7E; see Paragraph [0092]), comprising: 
an illumination system (Figure 4; Light Source Module 111a), adapted to emit an illumination beam (see Paragraph [0052]), and comprising:
a light source module (Figure 4; Light Source Module 111a), adapted to emit at least one beam (see Paragraph [0052]); and 
the illumination beam has a light imaging matching angle (see Paragraph [0092]); and 
a projection imaging system (Figure 4; Display Panel 111b, Lens Group 113 and Beam Splitting Unit 115), disposed on a transmission path of the illumination beam (see Figure 4), and comprising a light valve (Figure 4; Display Panel 111b) disposed on the transmission path of the illumination beam (see Figure 4), wherein the light valve (Figure 4; Display Panel 111b) is adapted to modulate the illumination beam into an image beam (see Paragraph [0052]); 
wherein there is a pupil (Figure 4; Eye EY) on a transmission path of the image beam (see Figure 4); and 
the light imaging matching angle of the illumination beam is matched with a field of view of the pupil (see Paragraph [0092]; wherein it is disclosed that light entering the virtual image display module 710e can match the viewing angle of the eye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki as modified by Lim such that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil, as taught by Wang, because doing so would lower the occurrence of light shielding (see Wang Paragraph [0092]).
Regarding Claim 16, Aiki as modified by Lim discloses the limitations of claim 14 as detailed above.
Aiki further discloses an angle at which the illumination beam enters the polarizer beam splitter (Figure 16B; Polarizing Beam Splitter 108) through the first surface (Figure 16B; wherein the first surface is the surface closest to diffuser 107) of the polarizer beam splitter (Figure 16B; Polarizing Beam Splitter 108) corresponds to an angle at which the image beam exits the polarizer beam splitter (Figure 16B; Polarizing Beam Splitter 108) through the third surface (see Figure 16B; wherein the third surface is the surface closest to collimating optical system 110) of the polarizer beam splitter (see Figure 16B).
Aiki as modified by Lim does not expressly disclose that the light imaging matching angle is matched with a field of view of the pupil.
Wang discloses a projection apparatus (Figures 4, 7A and 7E; Virtual Image Display Module 110 which is equivalent to virtual image display module 710e of Figure 7E; see Paragraph [0092]), comprising: 
an illumination system (Figure 4; Light Source Module 111a), adapted to emit an illumination beam (see Paragraph [0052]), and comprising:
a light source module (Figure 4; Light Source Module 111a), adapted to emit at least one beam (see Paragraph [0052]); and 
the illumination beam has a light imaging matching angle (see Paragraph [0092]); and 
a projection imaging system (Figure 4; Display Panel 111b, Lens Group 113 and Beam Splitting Unit 115), disposed on a transmission path of the illumination beam (see Figure 4), and comprising a light valve (Figure 4; Display Panel 111b) disposed on the transmission path of the illumination beam (see Figure 4), wherein the light valve (Figure 4; Display Panel 111b) is adapted to modulate the illumination beam into an image beam (see Paragraph [0052]); 
wherein there is a pupil (Figure 4; Eye EY) on a transmission path of the image beam (see Figure 4); and 
the light imaging matching angle of the illumination beam is matched with a field of view of the pupil (see Paragraph [0092]; wherein it is disclosed that light entering the virtual image display module 710e can match the viewing angle of the eye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki as modified by Lim such that the light imaging matching angle of the illumination beam is matched with a field of view of the pupil, as taught by Wang, because doing so would lower the occurrence of light shielding (see Wang Paragraph [0092]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al (US 2010/0027289; hereinafter referred to as Aiki) as modified by Lim (US 2008/0211995; hereinafter referred to as Jeon) as applied to claim 4, in view of Miura (US 2017/0285452).
Regarding Claim 5, Aiki as modified by Lim discloses the limitations of claim 4 as detailed above.
Aiki as modified by Lim does not expressly disclose wherein when the number of the at least one first lens element and the number of the at least one light emitting element are plural, the light shaping module further comprises a plurality of dichroic mirrors, each of the plurality of dichroic mirrors respectively corresponds to at least part of the light emitting elements, and each of the plurality of dichroic mirrors is disposed between the corresponding at least part of the light emitting elements and the projection imaging system.
Miura discloses a projection apparatus (Figure 1; Display Unit 1), comprising: an illumination system (Figure 1; Light Source Section 11), adapted to emit an illumination beam (see Paragraph [0054]-[0055]), and comprising: a light source module (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B), adapted to emit at least one beam (see Paragraph [0055]); a light shaping module (Figure 1; Coupling Lenses 12B, 12R and 12G, First and Second Dichroic Mirror 131 and 132), located on a transmission path of the at least one beam and adapted to adjust a light shape of the at least one beam (see Figure 1), wherein the light shaping module (Figure 1; Coupling Lenses 12B, 12R and 12G, First and Second Dichroic Mirror 131 and 132) comprises at least one first lens element (Figure 1; Coupling Lenses 12B, 12R and 12G) located on the transmission path of the at least one beam and adapted to adjust uniformity of the at least one beam (see Figure 1); and a projection imaging system (Figure 1; Light Valve 21, Polarizing Beam Splitter 23; Projection Lens 24), disposed on a transmission path of the illumination beam (see Figure 1), and comprising a reflective light valve (Figure 1; Light Valve 21) disposed on the transmission path of the illumination beam (see Figure 1), wherein the reflective valve (Figure 1; Light Valve 21) is adapted to modulate the illumination beam into an image beam (see Paragraph [0074]); wherein the light source module (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) comprises at least one light emitting element (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) adapted to provide the at least one beam (see Figure 1), the number of the at least one first lens element (Figure 1; Coupling Lenses 12B, 12R and 12G) is the same as the number of the at least one light emitting element (see Figure 1), and each the at least one light emitting element (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) is disposed in correspondence with each the at least one first lens element (see Figure 1); wherein when the number of the at least one first lens element (Figure 1; Coupling Lenses 12B, 12R and 12G) and the number of the at least one light emitting element (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) are plural, the light shaping module (Figure 1; Coupling Lenses 12B, 12R and 12G, First and Second Dichroic Mirror 131 and 132) further comprises a plurality of dichroic mirrors (Figure 1; First and Second Dichroic Mirrors 131 and 132), each of the plurality of dichroic mirrors (Figure 1; First and Second Dichroic Mirrors 131 and 132) respectively corresponds to at least part of the light emitting elements (see Figure 1), and each of the plurality of dichroic mirrors (Figure 1; First and Second Dichroic Mirrors 131 and 132) is disposed between the corresponding at least part of the light emitting elements (Figure 1; Red, Green and Blue Laser Light Sources 11R, 11G and 11B) and the projection imaging system (Figure 1; Light Valve 21, Polarizing Beam Splitter 23; Projection Lens 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki as modified by Lim such that when the number of the at least one first lens element and the number of the at least one light emitting element are plural, the light shaping module further comprises a plurality of dichroic mirrors, each of the plurality of dichroic mirrors respectively corresponds to at least part of the light emitting elements, and each of the plurality of dichroic mirrors is disposed between the corresponding at least part of the light emitting elements and the projection imaging system, as taught by Miura, because doing so would provide an effective means of collecting and directing red, green and blue light to be used efficiently in the projection of a bright, full color image.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al (US 2010/0027289; hereinafter referred to as Aiki) as modified by Lim (US 5,504,629) as applied to claim 7, in view of Pan et al (US 2018/0031843; hereinafter referred to as Pan).
Regarding Claim 9, Aiki as modified by Lim discloses the limitations of claim 7 as detailed above.
Aiki as modified by Lim does not expressly disclose that the light diffusing element is any one of a microstructure diffuser, a surface-scattering diffuser, a volume-scattering diffuser, and a diffraction optical element.
Pan discloses a projection apparatus (Figure 3; Image Display Device 300), comprising: an illumination system (Figure 3; Light Source Module 310), adapted to emit an illumination beam (see Figure 3), and comprising: a light source module (Figure 3; Light Source Module 310), adapted to emit at least one beam (see Figure 3); a light valve (Figure 3; Image Output Element 326) disposed on the transmission path of the illumination beam (see Figure 3), wherein the light valve (Figure 3; Image Output Element 326) is adapted to modulate the illumination beam into an image beam (see Paragraph [0041]); the at least one beam has a plurality of sub-beams (see Figure 3), and a light shaping module (Figure 3; First Lens Element 330, Light Diffuser 370 and Second Lens Element 340) comprising a light diffusing element (Figure 3; Light Diffuser 370) located on transmission paths of the plurality of sub-beams (see Figure 3); 
wherein the light diffusing element (Figure 16) is a microstructure diffuser (see Paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki as modified by Lim such that the light diffusing element is a microstructure diffuser, as taught by Pan, because doing so would adjust the light shape of projection of the image beam input to the light input end to conform to the shape of the light input surface (see Pan Paragraph [0063]).
Regarding Claim 10, Aiki as modified by Lim and Pan discloses the limitations of claim 9 as detailed above.
Pan further discloses the light diffusing element is the microstructure diffuser (see Paragraph [0063]), the light diffusing element has a plurality of microstructure diffusion units (see Paragraph [0063]; wherein it is disclosed that a plurality of microstructure units may be included), the microstructure diffusion units correspond to the sub-beams (see Figures 3 & 16 and Paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki as modified by Lim such that the light diffusing element is the microstructure diffuser, the light diffusing element has a plurality of microstructure diffusion units, the microstructure diffusion units correspond to the sub-beams as taught by Pan because doing so would adjust the light shape of projection of the image beam input to the light input end to conform to the shape of the light input surface (see Pan Paragraph [0063]).
Although Pan does not expressly disclose that a size of each of the plurality of microstructure diffusion units is in a range between 10 um to 500 um it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al (US 2010/0027289; hereinafter referred to as Aiki) as modified by Lim (US 5,504,629) and Wang et al (US 2015/0070773; hereinafter referred to as Wang) as applied to claim 11, in view of Pan et al (US 2018/0031843; hereinafter referred to as Pan).
Regarding Claim 13, Aiki as modified by Lim and Wang discloses the limitations of claim 11 as detailed above.
Aiki as modified by Lim and Wang does not expressly disclose that the second lens element is located between the light diffusing element and the projection imaging system.
Pan discloses a projection apparatus (Figure 3; Image Display Device 300), comprising: an illumination system (Figure 3; Light Source Module 310), adapted to emit an illumination beam (see Figure 3), and comprising: a light source module (Figure 3; Light Source Module 310), adapted to emit at least one beam (see Figure 3); a light valve (Figure 3; Image Output Element 326) disposed on the transmission path of the illumination beam (see Figure 3), wherein the light valve (Figure 3; Image Output Element 326) is adapted to modulate the illumination beam into an image beam (see Paragraph [0041]); the at least one beam has a plurality of sub-beams (see Figure 3), and a light shaping module (Figure 3; First Lens Element 330, Light Diffuser 370 and Second Lens Element 340) comprising a first lens element (Figure 3; First Lens Element 330), a second lens element (Figure 3; Second Lens Element 340) and a light diffusing element (Figure 3; Light Diffuser 370) located on transmission paths of the plurality of sub-beams (see Figure 3); wherein 
the second lens element (Figure 3; Second Lens Element 340) is located between the light diffusing element (Figure 3; Light Diffuser 370) and the projection imaging system (Figure 3; Imaging Element 328).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki as modified by Lim and Wang such that the second lens element is located between the light diffusing element and the projection imaging system, as taught by Pan, because doing so would provide for more design freedom during the manufacture of the device. 
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70) and it seems that the projection apparatus of Aiki would perform equally well whether the second lens element were located between the light diffusing element and the projection imaging system or between the first lens element and the light diffusion element.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al (US 2010/0027289; hereinafter referred to as Aiki) as modified by Lim (US 5,504,629) as applied to claim 1, in view of Bartlett et al (US 2008/0158513; hereinafter referred to as Bartlett).
Regarding Claim 19, Aiki as modified by Lim discloses the limitations of claim 1 as detailed above.
Aiki further discloses that the light source module (Figure 16B; Light Source 104) comprises at least one light emitting element (see Figure 16B and Paragraph [0005]).
Aiki as modified by Lim does not expressly that the light emitting element is a laser light emitting element and adapted to provide the at least one beam.
Bartlett discloses a projection apparatus (Figure 2; Projector 200), comprising: an illumination system (Figure 2; Laser Illuminator 205), adapted to emit an illumination beam (see Paragraph [0025]), and comprising: a light source module (Figure 2; Laser Illuminator 205), adapted to emit at least one beam (see Paragraph [0025]) and a projection imaging system (Figure 2; Illumination Wedge Prism 240, TIR Prism 260 and Projection Lens 270), disposed on a transmission path of the illumination beam (see Figure 2), and comprising a reflective light valve (Figure 2; DMD 210) disposed on the transmission path of the illumination beam (see Figure 2), wherein the reflective light valve (Figure 2; DMD 210) is adapted to modulate the illumination beam into an image beam (see Paragraph [0025]); wherein the light source module (Figure 2; Laser Illuminator 205) comprises at least one light emitting element (see Paragraph [0025]),
the light emitting element is a laser light emitting element and adapted to provide the at least one beam (see Paragraph [0025]; wherein it is disclosed that the light emitting element is a coherent light source such as a laser illuminator 205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki as modified by Lim such that the light emitting element is a laser light emitting element and adapted to provide the at least one beam, as taught by Bartlett, because doing so would allow for the production of brighter projection images (see Bartlett Paragraph [0039]).
Regarding Claim 21, Aiki as modified by Lim discloses the limitations of claim 1 as detailed above.
Aiki as modified by Lim does not expressly disclose that the projection imaging system comprises a total reflection prism assembly, wherein the total reflection prism assembly comprises a first prism and a second prism, there is a gap between the first prism and the second prism, and the reflective light valve comprises a digital micro-mirror device.
Bartlett discloses a projection apparatus (Figure 2; Projector 200), comprising: an illumination system (Figure 2; Laser Illuminator 205), adapted to emit an illumination beam (see Paragraph [0025]), and comprising: a light source module (Figure 2; Laser Illuminator 205), adapted to emit at least one beam (see Paragraph [0025]) and a projection imaging system (Figure 2; Illumination Wedge Prism 240, TIR Prism 260 and Projection Lens 270), disposed on a transmission path of the illumination beam (see Figure 2), and comprising a reflective light valve (Figure 2; DMD 210) disposed on the transmission path of the illumination beam (see Figure 2), wherein the reflective light valve (Figure 2; DMD 210) is adapted to modulate the illumination beam into an image beam (see Paragraph [0025]); wherein
the projection imaging system (Figure 2; Illumination Wedge Prism 240, TIR Prism 260 and Projection Lens 270) comprises a total reflection prism assembly (Figure 2; Illumination Wedge Prism 240, TIR Prism 260), wherein the total reflection prism assembly (Figure 2; Illumination Wedge Prism 240, TIR Prism 260) comprises a first prism (Figure 2; Illumination Wedge Prism 240) and a second prism (Figure 2; TIR Prism 260) there is a gap between the first prism (Figure 2; Illumination Wedge Prism 240) and the second prism (see Paragraph [0025]), and the reflective light valve (Figure 2; DMD 210) comprises a digital micro-mirror device (see Paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Aiki as modified by Lim such that the projection imaging system comprises a total reflection prism assembly, wherein the total reflection prism assembly comprises a first prism and a second prism, there is a gap between the first prism and the second prism, and the reflective light valve comprises a digital micro-mirror device, as taught by Bartlett, because doing so would predictably ensure that illumination and image light propagate in a desired direction while minimizing light loss.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882